COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Keon Whitehead v. The State of Texas

Appellate case number:      01-16-00168-CR

Trial court case number:    1384429

Trial court:                338th District Court of Harris County

        Appellant, Keon Whitehead, pleaded guilty to the felony offense of sexual assault.
The trial court signed an order deferring an adjudication of guilt and placing appellant on
community supervision for a period of five years. After the State moved to adjudicate
guilt, the trial court signed a judgment finding appellant guilty of the offense and
assessing punishment at confinement for ten years. The trial court certified that this is not
a plea-bargain case and appellant has the right of appeal.
       Appellant’s appointed trial counsel timely filed a notice of appeal, which included
a motion to withdraw and request for appointment of appellate counsel. The trial court
granted counsel’s motion and found that appellant is indigent for the purpose of
employing counsel and paying for the clerk’s record and the reporter’s record. At that
time, the trial court did not appoint counsel to represent appellant on appeal. On June 16,
2016, the district clerk filed a supplemental clerk’s record that includes the trial court’s
order, signed on June 2, 2016, appointing Amy Martin to represent appellant on appeal.
       The clerk’s record was filed in this appeal on April 21, 2016, and the reporter’s
record was filed on April 28, 2016. Appellant’s brief is due to be filed in this Court no
later than 30 days from the date of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: June 23, 2016